Citation Nr: 1136891	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-01 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for a service-connected inguinal hernia.

2.  Entitlement to service connection for hematuria.

3.  Whether new and material evidence, sufficient to reopen a claim of entitlement to service connection for an eye condition, has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to July 1993, October 2003 to April 2005, and additional periods of active duty for training and National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by which the RO, in pertinent part, denied entitlement to the benefits sought herein.

The RO previously denied entitlement to service connection for an eye condition by May 1999 rating decision, which became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  In its present adjudication, the RO denied the claim on the basis that sufficient new and material evidence to reopen it had not been received.  Indeed, a previously decided claim may not be reopened in the absence of new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of RO action, however, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Id.  

The issue of entitlement to a compensable evaluation for the service-connected inguinal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to be suffering from a present disability of which hematuria is a symptom; there is scant evidence of hamaturia in the record, and the Veteran has been denying hematuria since 2007.

2.  By August 1999 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an eye condition.  The Veteran was provided notice of the decision and his appellate rights.  He did not file a notice of disagreement.

3.  The evidence received since the August 1999 rating decision does not relate to unestablished facts necessary to substantiate the claim of entitlement to service connection for an eye condition.


CONCLUSIONS OF LAW

1.  Service connection for hematuria is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The August 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 1103 (2010).

3.  The evidence received since the August 1999 rating decision is not new and material, and the claim of entitlement to service connection for an eye condition is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2005 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice provided in March 2006 addressed the type of information mandated by the Court in Dingess.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  In an August 2005 letter, the RO addressed the previous denial of service connection for an eye condition as prescribed in Kent.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available service treatment records.  As mentioned in the body of the decision, certain service records are unavailable.  The record also contains VA and non-VA medical treatment records.  The Veteran was afforded VA medical examinations in connections with the issues decided herein.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Preliminary Matter

The Board notes that certain of the Veteran's service records dated from October 30, 2003 to April 15, 2005 are unavailable.  A February 2006 Memorandum documents the RO's unsuccessful attempts to obtain these records.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

Service Connection  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability, as opposed to merely acute and transitory conditions, resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Those provisions are as follows:

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this section if the claimed condition is due to the Veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.

38 C.F.R. § 3.316 (2010).

For claims involving exposure to mustard gas, the Veteran must prove evidence of inservice exposure, and a diagnosis of current presumptive disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316; see also Pearlman v. West, 11 Vet. App. 443, 446 (1998).

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9 (2010); Beno v. Principi, 3 Vet. App. 439 (1992).

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  The Board notes that, based on the law discussed above, the term "eye disability" is not intended to include refractive error of the eyes.

Applicable regulations also provide that diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380 (2010).

Symptoms alone, without an underlying disorder, are not subject to service connection.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)

Hematuria

The service treatment records make no mention of hematuria or renal problems.

A June 2006 private medical record indicated the presence of trace hematuria.  

On VA general medical examination in September 2006, the Veteran reported blood in the urine consistently for four or five months.  A radiologic study, however, revealed normal kidneys.  The impression was of an undiagnosed disease manifested by hematuria of five months' duration.

There are no further complaints or findings regarding hematuria.  Indeed, the Veteran explicitly denied hematuria subsequent to 2006 to include in September 2007 and in February 2010.

The record reflects a period of hematuria in 2006.  There have been no further complaints, and it has not been linked to a specific disease entity.  In any event, it appears to have been an acute and transitory phenomenon as opposed to a chronic condition.  The Board notes that "disability" means an impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1 (2009);  see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991). Hematuria, or blood in the urine, represents a clinical finding and is not a disability for VA purposes.  Cf. 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  

In sum, the record contains no competent evidence to contradict the Board's findings that hematuria was acute and transitory and that it is a clinical finding and not a disability in itself.  As such, the preponderance of the evidence is against the claim, and service connection is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

New and Material Evidence 

In an August 1999 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an eye condition as a result of exposure to mustard gas on the basis that the service treatment records reflected no treatment for an eye condition due to exposure to mustard gas or otherwise and that the post service medical evidence did not show a current eye disability.  The Veteran was provided notice of the decision and of his appellate rights that month.  He did not initiate an appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2010) (the procedures for appealing unfavorable RO determinations to the Board).  Therefore, the August 1999 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Nevertheless, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Because the August 1999 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that decision to determine whether the Veteran's claim of service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).


Section 3.156(a) provides as follows:

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1999 rating decision consisted of the service treatment records that did not show full body exposure to mustard gas or complaints regarding the eyes.  The Board notes that on entry in 1990, the eyes were found to be normal, and the Veteran reported no eye problems.

Evidence received subsequent to the August 1999 rating decision consists of a September 2006 VA eye examination report.  On examination, the Veteran denied any eye disease.  He merely indicated that his eyes were occasionally red and itchy.  The diagnosis was of mild allergy with no evidence of eye disease.  The Board notes that the examination revealed no significant loss of visual acuity.  In December 2007, the Veteran was given a prescription for Claritin due to eye allergy symptoms.  

The Board has reviewed the evidence since the August 1999 rating decision and has determined that it is new because it was not of record before the RO promulgated the August 1999 rating decision.  It is not material, however, because it does not relate to unsubstantiated facts necessary to substantiate the claim.  Namely, it does not establish any basis upon which service connection for an eye condition could be granted.  Specifically, it does not show exposure to mustard gas or any eye disability associated with such exposure.  It does not, indeed, indicate the presence of any eye disease.  As well, there is no indication that current allergy symptoms are associated in any way with service.  In short, the Board finds that the new evidence does not relate to unestablished facts necessary to substantiate his claim of entitlement to service connection for an eye condition.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of entitlement to service connection for an eye condition is not reopened and remains denied.


ORDER

Service connection for hematuria is denied.

New and material evidence not having been presented, the application to reopen a claim of entitlement to service connection for an eye condition is denied. 


REMAND

Regarding the issue of entitlement to a compensable evaluation for a service-connected inguinal hernia, a VA medical examination is necessary for an assessment of the current level of disability.  An examination regarding this matter has not been conducted in years.  The record includes a September 2000 VA examination report that includes findings regarding the hernia.  A 2006 VA general medical examination did not include any findings regarding the hernia.  The Board, therefore, would be remiss in fulfilling VA's duty to assist if it did not request an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  The examination instructions are contained in the first paragraph below.  The RO should also obtain any recent VA treatment records.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO should obtain any VA treatment records regarding the service-connected hernia, dated from August 2010 to the present and associate those records with the claims file.  

2.  Schedule a VA medical examination for such a determination of the current severity of the Veteran's service-connected residuals of a post-operative left inguinal hernia.  The claims file must be furnished to the examiner.  All symptoms and manifestations should be described in detail, and the severity of each should be assessed.  The examiner is asked to review all pertinent documents in the claims file in conjunction with the examination and to indicate in the examination report whether the requested review took place.  A rationale for all opinions and conclusions should be provided.

3.  After the development requested above has been completed to the extent possible, the record should be reviewed.  The claims for a compensable rating for the service-connected inguinal hernia should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


